DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The Information Disclosure Statement (IDS) submitted on 3/16/2022 has been considered by the examiner and made of record in the application file.

Priority
3.  This application is a continuation of U.S. Application No. 17/002,351, filed on August 25, 2020, now U.S. Patent No. 11,289,143, issued on March 29, 2022, which claims the benefit of the provisionally filed U.S. Application No. 62/927,875, filed October 30, 2019. 

Specification
4.  The Applicant is required to insert a U.S. Patent No. 11,289,143, of its application number 17/002,351, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATION” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Claim Objections        
5.    Claims 2, 10, 13 and 16 are objected because of the following informalities:
        Claim 2, line 2, “the first MTJ” should be amended to “the first MTJ stack” in order to correct antecedent basis for this limitation in the claim (referred to “first MTJ stack” on line 2 of parent claim 1). 
         Claim 10, line 7, “the SOT induction wiring” should be amended to “the first SOT induction wiring” in order to correct antecedent basis for this limitation in the claim (referred to “first SOT induction wiring” on line 5 of the claim). 
         Claim 13, line 2, “as second write…” should be amended to “a second write…” in order to correct typographical error in the claim. 
         Claim 16, line 2, “forming a MTJ film stack” should be amended to “forming a magnetic tunnel junction (MTJ) film stack” in order to clarify the claim language. 

Claim Rejections - 35 USC § 112(b)
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.     Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 6, line 2, recites “the SOT induction wiring”. There is insufficient antecedent basis for this limitation (underlined above) because it is unclear as to whether “the SOT induction wiring” refers to “a first SOT induction wiring” on line 3 of parent claim 1 or “a second SOT induction wiring” on lines 6-7 of parent claim 1. Therefore, it is indefinite. 

Double Patenting
8.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.     Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,289,143 (hereinafter “Patent’143”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’143 as follows:
          Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘143 such as “a magnetic memory device comprising: a first magnetic tunnel junction (MTJ) stack; a first spin-orbit torque (SOT) induction wiring disposed over on the first MTJ stack; a first wiring coupled to a first end of the first SOT induction wiring; and a first portion of a selector layer coupled to a second end of the first SOT induction wiring and a second portion of the selector layer coupled to a second end of a second SOT induction wiring, the selector layer extending continuously between the first portion and the second portion”.
          Claim 10 of the instant application is anticipated and having the same scope of invention by claim 10 of Patent‘143 such as “a magnetic memory comprising: a write word line wiring; and a first memory cell, the first memory cell comprising: a first magnetic tunnel junction (MTJ) stack, a first spin-orbit torque (SOT) induction wiring coupled to a first end of the first MTJ stack, and a first selector material coupled between the SOT induction wiring and the write word line wiring”.
         Claim 16 of the instant application is anticipated and having the same scope of invention by claim 16 of Patent‘143 such as “a method comprising: forming a MTJ film stack over a substrate, the MTJ film stack corresponding to a first memory cell; laterally encapsulating the MTJ film stack in a first dielectric layer; depositing a spin-orbit torque (SOT) induction wiring over the MTJ film stack; depositing a shared selector layer over the SOT induction wiring and coupling the shared selector layer to one end of the SOT induction wiring, the shared selector layer extending over and coupled to an adjacent second memory cell; coupling a source line to another end of the SOT induction wiring; and coupling a write word line to an upper side of the shared selector layer”.
         Claims 2-9, 11-15 and 17-20 of the instant application are anticipated and having the same scope of invention by claims 1-20 of Patent‘143.

Allowable Subject Matter
10.   A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejections of claims 1-20 of the invention above.     
        Claims 2, 10, 13, and 16 would be allowable if amended to overcome the above claim objections set forth in this Office Action. 
        Claim 6 would be allowable if amended to overcome the above claim rejection set forth in this Office Action. 
11.  The following is a statement of reason for indication of allowable subject matter:
      Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first wiring coupled to a first end of the first SOT induction wiring; and a first portion of a selector layer coupled to a second end of the first SOT induction wiring and a second portion of the selector layer coupled to a second end of a second SOT induction wiring, the selector layer extending continuously between the first portion and the second portion”, and a combination of other limitations thereof as claimed in the claim. Claims 2-9 depend on claim 1.   
      Regarding independent claim 10, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first spin-orbit torque (SOT) induction wiring coupled to a first end of the first MTJ stack, and a first selector material coupled between the first SOT induction wiring and the write word line wiring”, and a combination of other limitations thereof as claimed in the claim. Claims 11-15 depend on claim 10.   
        Regarding independent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “depositing a shared selector layer over the SOT induction wiring and coupling the shared selector layer to one end of the SOT induction wiring, the shared selector layer extending over and coupled to an adjacent second memory cell; coupling a source line to another end of the SOT induction wiring; and coupling a write word line to an upper side of the shared selector layer”, and a combination of other limitations thereof as claimed in the claim. Claims 17-20 depend on claim 16.   
Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
         Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI M HOANG/Primary Examiner, Art Unit 2827